 

Exhibit 10.1

EXECUTION VERSION

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of the
18th day of September, 2020 (this “Amendment”), is entered into among CRAWFORD &
COMPANY, a Georgia corporation (“Crawford”), CRAWFORD & COMPANY RISK SERVICES
INVESTMENTS LIMITED, a limited company incorporated under the laws of England
and Wales with registered number 02855446 (the “UK Borrower”), CRAWFORD &
COMPANY (CANADA) INC., a corporation incorporated under the laws of Canada (the
“Canadian Borrower”), CRAWFORD & COMPANY (AUSTRALIA) PTY. LTD., a proprietary
limited organized in Australia (ACN 002 317 133) (the “Australian Borrower” and,
together with Crawford, the UK Borrower and the Canadian Borrower, the
“Borrowers”), the Subsidiary Guarantors under the hereinafter defined Credit
Agreement, the Lenders under the hereinafter defined Credit Agreement party
hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent under
the hereinafter defined Credit Agreement (the “Administrative Agent”).

 

RECITALS

 

A.       Reference is made to the Amended and Restated Credit Agreement, dated
as of October 11, 2017, between the Borrowers, the Lenders party thereto from
time to time and the Administrative Agent (as amended by the Limited Consent and
First Amendment to Amended and Restated Credit Agreement, dated as of June 15,
2018, and the Second Amendment to Amended and Restated Credit Agreement, dated
as of October 30, 2019, and as further amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Credit Agreement”).
Capitalized terms not otherwise defined herein shall have the meaning given to
such terms in the Credit Agreement as amended hereby.

 

B.       The Borrowers have requested, and the Lenders party hereto and the
Administrative Agent have agreed, on the terms and subject to the conditions set
forth herein, to amend the Credit Agreement as set forth herein.

 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:

 

ARTICLE I 

AmendmentS

 

1.1              Section 1.1 of the Credit Agreement is hereby amended by adding
the following definitions in appropriate alphabetical order:

 

““Affected Financial Institution” means (i) any EEA Financial Institution or
(ii) any UK Financial Institution.”

 

““Benchmark” means, initially, with respect to any given Currency, the
applicable benchmark rate for LIBOR Loans denominated in such Currency;
provided, however, that if a Benchmark Transition Event or an Early Opt-in
Election, as applicable, has occurred with respect to such benchmark rate, then
“Benchmark” with respect to such Currency shall mean the applicable Benchmark
Replacement to the extent that such Benchmark Replacement has become effective
pursuant to Section 2.16(g).”

 



 

 

 

““Benchmark Replacement” means, with respect to any then-current Benchmark, the
sum of: (i) the alternate benchmark rate that has been selected by the
Administrative Agent and the Borrowers as the replacement for such Benchmark
giving due consideration to (A) any selection or recommendation of a replacement
rate or the mechanism for determining such a rate by the Relevant Governmental
Body with respect to the Currency applicable to such Benchmark or (B) any
evolving or then-prevailing market convention for determining a rate of interest
as a replacement to such Benchmark for syndicated credit facilities denominated
in such Currency and (ii) the applicable Benchmark Replacement Adjustment for
such Benchmark Replacement; provided, however, that, if any Benchmark
Replacement as so determined would be less than zero, such Benchmark Replacement
will be deemed to be zero for purposes of this Agreement.”

 

““Benchmark Replacement Adjustment” means, with respect to any replacement of
any then-current Benchmark with an Unadjusted Benchmark Replacement for each
applicable Interest Period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by the Administrative Agent and the Borrowers
giving due consideration to (i) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of such Benchmark with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
such Benchmark with the applicable Unadjusted Benchmark Replacement for
syndicated credit facilities at such time denominated in the Currency applicable
to such Benchmark.”

 

““Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).”

 

““Benchmark Replacement Date” means the earlier to occur of the following events
with respect to any then-current Benchmark:

 

(i)       in the case of clause (i) or (ii) of the definition of “Benchmark
Transition Event,” the later of (A) the date of the public statement or
publication of information referenced therein and (B) the date on which the
administrator of such Benchmark permanently or indefinitely ceases to provide
such Benchmark; or

 



2

 

 

(ii)       in the case of clause (iii) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.”

 

““Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to any then-current Benchmark with respect to any
given Currency:

 

(i)       a public statement or publication of information by or on behalf of
the administrator of such Benchmark announcing that such administrator has
ceased or will cease to provide such Benchmark, permanently or indefinitely;
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide such Benchmark;

 

(ii)       a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for such
Benchmark, a resolution authority with jurisdiction over the administrator for
such Benchmark or a court or an entity with similar insolvency or resolution
authority over the administrator for such Benchmark or any other Relevant
Governmental Body, which states that the administrator of such Benchmark has
ceased or will cease to provide such Benchmark permanently or indefinitely;
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide such Benchmark; or

 

(iii)      a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark announcing that such
Benchmark is no longer representative.”

 

““Benchmark Transition Start Date” means (i) in the case of a Benchmark
Transition Event, the earlier of (A) the applicable Benchmark Replacement Date
and (B) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (ii) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrowers, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.”

 

““Benchmark Unavailability Period” means, with respect to any then-current
Benchmark, if a Benchmark Transition Event and its related Benchmark Replacement
Date have occurred with respect to such Benchmark and solely to the extent that
such Benchmark has not been replaced with a Benchmark Replacement, the period
(i) beginning at the time that such Benchmark Replacement Date has occurred if,
at such time, no Benchmark Replacement has replaced such Benchmark for all
purposes hereunder in accordance with Section 2.16(g) and (ii) ending at the
time that a Benchmark Replacement has replaced such Benchmark for all purposes
hereunder in accordance with Section 2.16(g).”

 



3

 

 

““Early Opt-In Election” means, with respect to any then-current Benchmark, the
occurrence of:

 

(i)            (A) a determination by the Administrative Agent or (B) a
notification by the Required Lenders to the Administrative Agent (with a copy to
the Borrowers) that the Required Lenders have determined that syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 2.16(g) are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace such Benchmark,
and

 

(ii)           (A) the election by the Administrative Agent or (B) the election
by the Required Lenders to declare that an Early Opt-in Election with respect to
such Benchmark has occurred and the provision, as applicable, by the
Administrative Agent of written notice of such election to the Borrowers and the
Lenders or by the Required Lenders of written notice of such election to the
Administrative Agent.”

 

““Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source
for the secured overnight financing rate identified as such by the SOFR
Administrator from time to time.”

 

““Relevant Governmental Body” means with respect to any given Benchmark, (i) the
central bank for the Currency applicable to such Benchmark or any central bank
or other supervisor that is responsible for supervising either (A) such
Benchmark or (B) the administrator of such Benchmark or (ii) any working group
or committee officially endorsed or convened by (A) the central bank for the
Currency applicable to such Benchmark, (B) any central bank or other supervisor
that is responsible for supervising either (x) such Benchmark or (y) the
administrator of such Benchmark, (C) a group of those central banks or other
supervisors or (D) the Financial Stability Board or any part thereof.”

 

““Resolution Authority” means an EEA Resolution Authority or, with respect to
any UK Financial Institution, a UK Resolution Authority.”

 

““SOFR” means, with respect to any day, the secured overnight financing rate
published for such day by the SOFR Administrator on the Federal Reserve Bank of
New York’s Website.”

 

““SOFR Administrator” means the Federal Reserve Bank of New York (or a successor
administrator of the secured overnight financing rate).”

 

““Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.”

 

““UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.”

 



4

 

 

““UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.””

 

““Unadjusted Benchmark Replacement” means, with respect to a given Benchmark
Replacement, such Benchmark Replacement excluding the Benchmark Replacement
Adjustment for such Benchmark Replacement.”

 

1.2              Section 1.1 of the Credit Agreement is hereby amended by
amending and restating each of the following definitions in its entirety:

 

““Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.”

 

““Bail-In Legislation” means (i) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (ii) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).”

 

““Revaluation Date” means, with respect to (i) any Loan denominated in a Foreign
Currency, each of the following: (A) the date of the Borrowing of such Loan,
(B) each date of any continuation or conversion of such Loan, (C) the first
Business Day of each calendar month and (D) such additional dates as the
Administrative Agent or the Swingline Lender shall reasonably determine or the
Required Lenders or the Borrowers shall reasonably require; or (ii) any Letter
of Credit denominated in a Foreign Currency, each of the following: (A) each
date of issuance, amendment and/or extension of such Letter of Credit, (B) each
date of any payment by the applicable Issuing Bank under such Letter of Credit,
(C) the Closing Date (in the case of any Existing Letter of Credit) and (D) such
additional dates as the Administrative Agent or the applicable Issuing Bank
shall reasonably determine or the Required Lenders or the Borrowers shall
reasonably require.”

 

““Write-Down and Conversion Powers” means (i) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (ii) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers..”

 



5

 

 

1.3             The definition of “LIBOR Rate” in Section 1.1 of the Credit
Agreement is hereby amended by:

 

(a)             Adding to the first sentence thereof, immediately after the word
“means” and immediately prior to clause (i) of such definition, the words, “,
subject to the implementation of a Benchmark Replacement in accordance with
Section 2.16(g):”; and

 

(b)             Deleting the last sentence thereof (beginning with the words,
“To the extent a comparable or successor rate is approved”) in its entirety.

 

1.4            Section 1.6 of the Credit Agreement is hereby amended by amending
and restating such Section in its entirety as follows:

 

“1.6 Interest Rates. Notwithstanding anything to the contrary herein, if any
determination of any rate described in the definitions of “Federal Funds
Effective Rate” or “LIBOR Rate” (including any Benchmark Replacement with
respect thereto) would result in a rate less than zero, then such rate shall be
deemed to be zero. Unless otherwise specified in any amendment to this Agreement
entered into in accordance with Section 2.16(g), in the event that a Benchmark
Replacement with respect to the LIBOR Rate for a Currency is implemented then
all references herein to the LIBOR Rate with respect to such Currency shall be
deemed references to such Benchmark Replacement. The Administrative Agent does
not warrant or accept responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
rates in the definition of “LIBOR Rate” or with respect to any rate that is an
alternative or replacement for or successor to any such rate (including, without
limitation, any Benchmark Replacement) or the effect of any of the foregoing, or
of any Benchmark Replacement Conforming Changes.”

 

1.5             Section 2.16 of the Credit Agreement is hereby amended by adding
the following Section 2.16(g) immediately after Section 2.16(f):

 

“(g)          Effect of Benchmark Transition Event.

 

(i)       Benchmark Replacement. Notwithstanding anything to the contrary herein
or in any other Credit Document, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, with respect to any applicable
then-current Benchmark, the Administrative Agent and the Borrowers may amend
this Agreement to replace such Benchmark with one or more Benchmark Replacements
(it being understood that all amounts denominated in a given Currency for which
a Benchmark is being replaced shall be subject to the same Benchmark
Replacement). Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrowers so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from the Required Lenders;
provided that the Required Lenders shall not be entitled to object to any such
amendment to the extent that such amendment gives effect to a Benchmark
Replacement applicable to obligations denominated in Dollars if such Benchmark
Replacement is based on Term SOFR. Any such amendment with respect to an Early
Opt-in Election will become effective on the date that the Required Lenders have
delivered to the Administrative Agent written notice that the Required Lenders
accept such amendment; provided that acceptance by the Required Lenders shall be
deemed received to the extent that such amendment gives effect to a Benchmark
Replacement applicable to obligations denominated in Dollars if such Benchmark
Replacement is based on Term SOFR. No replacement of a Benchmark with a
Benchmark Replacement pursuant to this Section will occur prior to the
applicable Benchmark Transition Start Date.

 



6

 

 

(ii)        Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Credit
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party hereto.

 

(iii)       Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrowers and the Lenders of
(A) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, and its related Benchmark Replacement Date and Benchmark
Transition Start Date, (B) the implementation of any Benchmark Replacement,
(C) the effectiveness of any Benchmark Replacement Conforming Changes and
(D) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section, including any determination with respect to
a tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest error and may be made in its or
their sole discretion and without consent from any other party hereto, except,
in each case, as expressly required pursuant to this Section 2.16(b).

 

(iv)       Benchmark Unavailability Period. Upon the Borrowers’ receipt of
notice of the commencement of a Benchmark Unavailability Period with respect to
a given Benchmark, the Borrowers may revoke any request for a borrowing of,
conversion to or continuation of Loans subject to such Benchmark Unavailability
Period to be made, converted or continued during such Benchmark Unavailability
Period and, failing that, (i) in the case of a request for borrowing of,
conversion to or continuation of Loans denominated in Dollars, the Borrowers
will be deemed to have converted any such request into a request for a borrowing
of or conversion to Base Rate Loans and (ii) in the case of a request for
borrowing of, conversion to or continuation of Loans denominated in any Foreign
Currency, such request shall be ineffective. During any Benchmark Unavailability
Period with respect to any Benchmark, the component of Base Rate or any other
Benchmark that is based upon the Benchmark that is the subject of such Benchmark
Unavailability Period will not be used in any determination of Base Rate or such
other Benchmark.”

 

1.6           Section 5.27 of the Credit Agreement is hereby amended by amending
and restating such Section in its entirety as follows:

 



7

 

 

“5.27       Affected Financial Institution. No Credit Party nor any Subsidiary
thereof is an Affected Financial Institution.”

 

1.7           Section 8.5 of the Credit Agreement is hereby amended by (a)
deleting the “and” at the end of clause (t) thereof, (b) replacing the “.” at
the end of clause (u) thereof with “; and” and (c) adding the following clause
to such Section immediately after clause (u) thereof:

 

“(v) other Investments in an aggregate outstanding amount not to exceed
$5,000,000 at any time.”

 

1.8           Section 11.5 of the Credit Agreement is hereby amended by adding
to the end thereof the following sentence:

 

“Notwithstanding anything to the contrary herein, the Administrative Agent (and,
if applicable, the Borrowers) may, without the consent of any Lender, enter into
amendments or modifications to this Agreement or any of the other Credit
Documents or to enter into additional Credit Documents in order to implement any
Benchmark Replacement or any Benchmark Replacement Conforming Changes or
otherwise effectuate the terms of Section 2.16(g) in accordance with the terms
of Section 2.16(g).”

 

1.9           Section 11.22 of the Credit Agreement is hereby amended by
amending and restating such Section in its entirety as follows:

 

“11.22     Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of the applicable
Resolution Authority.”

 



8

 

 

ARTICLE II

CONDITIONS OF EFFECTIVENESS

 

2.1              This Amendment shall become effective as of the date (the
“Effective Date”) when, and only when, each of the following conditions
precedent shall have been satisfied:

 

(a)               The Administrative Agent shall have received an executed
counterpart hereof from each of the Credit Parties and the Lenders party hereto
(which Lenders shall constitute the Required Lenders).

 

(b)               All reasonable expenses of the Administrative Agent and its
Affiliates required under Section 11.1 of the Credit Agreement invoiced on or
prior to the Effective Date (including reasonable fees and expenses of counsel)
in connection with this Amendment, the other Credit Documents and the
transactions contemplated hereby.

 

ARTICLE III 

REPRESENTATIONS AND WARRANTIES

 

Each Credit Party represents and warrants to the Administrative Agent and the
Lenders that (i) each of the representations and warranties of such Credit Party
contained in the Credit Agreement and in the other Credit Documents qualified as
to materiality is true and correct and each not so qualified is true and correct
in all material respects on and as of the date hereof, both immediately before
and after giving effect to this Amendment (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct as of such date); (ii) this Agreement has been duly authorized, executed
and delivered by each Credit Party and constitutes the legal, valid and binding
obligation of such Credit Party, enforceable against its in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, by general equitable principles or by principles of good faith and
fair dealing (regardless of whether enforcement is sought in equity or at law);
and (iii) no Default or Event of Default shall have occurred and be continuing
on the date hereof, both immediately before and immediately after giving effect
to this Amendment.

 

ARTICLE IV 

ACKNOWLEDGEMENT AND CONFIRMATION

 

Each Credit Party hereby confirms and agrees that, after giving effect to this
Amendment, the Credit Agreement and the other Credit Documents remain in full
force and effect and enforceable against such Credit Party in accordance with
their respective terms and shall not be discharged, diminished, limited or
otherwise affected in any respect (other than as expressly amended hereby), and
represents and warrants to the Administrative Agent and the Lenders that it has
no knowledge of any claims, counterclaims, offsets or defenses to or with
respect to its obligations under the Credit Documents, or if such Credit Party
has any such claims, counterclaims, offsets, or defenses to the Credit Documents
or any transaction related to the Credit Documents, the same are hereby waived,
relinquished, and released in consideration of the execution of this Amendment.
Without limiting the foregoing, each Credit Party consents to the amendment of
the Credit Agreement effected by Article I and confirms for the benefit of the
Lenders and the Administrative Agent that (i) if applicable, its obligations (A)
as a Subsidiary Guarantor under the applicable Guaranty and (B) under the
Security Documents to which it is a party are not discharged or (except as set
out in clause (ii) below) otherwise affected by those amendments or the other
provisions of this Amendment and shall accordingly continue in full force and
effect; and (ii) the Guaranty Obligations and Secured Liabilities (howsoever
defined in each relevant Security Document) shall after the Effective Date
extend to the obligations of each Credit Party (as applicable) under the Credit
Agreement as amended hereby and under any other Credit Documents. This
acknowledgement and confirmation by the Credit Parties is made and delivered to
induce the Administrative Agent and the Lenders to enter into this Amendment,
and each Credit Party acknowledges that the Administrative Agent and the Lenders
would not enter into this Amendment in the absence of the acknowledgement and
confirmation contained herein.

 



9

 

 

ARTICLE V 

MISCELLANEOUS

 

5.1              Governing Law. This Amendment shall be governed by, and
construed in accordance with, the law of the State of New York.

 

5.2              Full Force and Effect. Except as expressly amended hereby, the
Credit Agreement and the other Credit Documents, including the Security
Documents and the Guaranty, shall continue in full force and effect in
accordance with the provisions thereof on the date hereof, and each Credit Party
ratifies and reaffirms the grant of security interests and liens granted and
ratifies and reaffirms the guarantee of obligations (including in relation to
the Credit Agreement as amended hereby) by such Credit Party in favor of the
Administrative Agent for the benefit of the Lenders. As used in the Credit
Agreement or any other Credit Document, “hereinafter,” “hereto,” “hereof,” and
words of similar import shall, unless the context otherwise requires, mean the
Credit Agreement or such other Credit Document after giving effect to this
Amendment. Any reference to the Credit Agreement or any of the other Credit
Documents herein or in any other Credit Documents shall refer to the Credit
Agreement and Credit Documents as amended hereby. This Amendment is limited as
specified and shall not constitute or be deemed to constitute an amendment,
modification or waiver of any provision of the Credit Agreement, the Credit
Agreement or any other Credit Document except as expressly set forth herein.
This Amendment shall constitute a Credit Document under the terms of the Credit
Agreement.

 

5.3              Expenses. Crawford agrees on demand to (i) pay the reasonable
documented out-of-pocket fees and expenses of counsel for the Administrative
Agent and (ii) reimburse the Administrative Agent for all reasonable documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
in each case, in connection with the preparation, negotiation, execution and
delivery of this Amendment.

 

5.4              Severability. To the extent any provision of this Amendment is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this Amendment in any jurisdiction.

 



10

 

 

5.5              Successors and Assigns. This Amendment shall be binding upon,
inure to the benefit of and be enforceable by the respective successors and
permitted assigns of the parties hereto.

 

5.6              Construction. The headings of the various sections and
subsections of this Amendment have been inserted for convenience only and shall
not in any way affect the meaning or construction of any of the provisions
hereof.

 

5.7              Counterparts; Integration. This Amendment may be executed in
any number of counterparts and by different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile or
in electronic format (e.g., “pdf” or “tif” file format) shall be effective as
delivery of a manually executed counterpart of this Amendment. The words
“executed,” “signed,” “signature,” and words of like import in shall be deemed
to include electronic signatures or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act. This Amendment
constitutes the entire contract among the parties hereto with respect to the
subject matter hereof and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof.

 

[remainder of page intentionally left blank]

 



11

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.

 

  CRAWFORD & COMPANY         By: /s/ Thomas Welch   Name: Thomas J. Welch  
Title: Vice President and Treasurer         CRAWFORD & COMPANY RISK SERVICES
INVESTMENTS LIMITED         By: /s/ S. Pearsall   Name: S. Pearsall   Title:
Director         CRAWFORD & COMPANY (CANADA) INC.         By: /s/ Thomas Welch  
Name: Thomas J. Welch   Title: Treasurer         EXECUTED by CRAWFORD & COMPANY
(AUSTRALIA) PTY. LTD. in accordance with section 127(1) of the Corporations Act
2001 (Cwlth) by authority of its directors:         By: /s/ Joseph O. Blanco  
Name: Joseph O. Blanco   Title: Director         By: /s/ David Newell   Name:
David Newell   Title: Director

 

SIGNATURE PAGE TO
THIRD AMENDMENT

 



 

 



 

  CRAWFORD & COMPANY INTERNATIONAL, INC.         By: /s/ Thomas Welch   Name:
Thomas J. Welch   Title: Treasurer         CRAWFORD & COMPANY EMEA / A-P
HOLDINGS LIMITED         By: /s/ Joseph O. Blanco   Name: Joseph O. Blanco  
Title: Director         CRAWFORD & COMPANY ADJUSTERS LIMITED         By: /s/ S.
Pearsall   Name: S. Pearsall   Title: Director         CRAWFORD LEASING
SERVICES, INC.         By: /s/ Thomas Welch   Name: Thomas J. Welch   Title:
Treasurer         RISK SCIENCES GROUP, INC.         By: /s/ Thomas Welch   Name:
Thomas J. Welch   Title: Treasurer

 

SIGNATURE PAGE TO
THIRD AMENDMENT

 

 

 



 

  BROADSPIRE SERVICES, INC.         By: /s/ Thomas Welch   Name: Thomas J. Welch
  Title: Treasurer         BROADSPIRE INSURANCE SERVICES, INC.         By: /s/
Thomas Welch   Name: Thomas J. Welch   Title: Treasurer         BROADSPIRE
DISABILITY SERVICES, INC.         By: /s/ Thomas Welch   Name: Thomas J. Welch  
Title: Treasurer         CRAWFORD INNOVATIVE VENTURES, LLC.         By: /s/
Thomas Welch   Name: Thomas J. Welch   Title: Treasurer

 

SIGNATURE PAGE TO
THIRD AMENDMENT

 



 

 



 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, UK Security
Trustee, Australian Security Trustee, an Issuing Bank and a Lender         By:
/s/ Lex Mayers   Name: Lex Mayers   Title: Senior Vice President

 

SIGNATURE PAGE TO
THIRD AMENDMENT

 



 

 



 

  BANK OF AMERICA, N.A., as Syndication Agent, an Issuing Bank and a Lender    
    By: /s/ Ryan Maples   Name: Ryan Maples   Title: Sr. Vice President

 

SIGNATURE PAGE TO
THIRD AMENDMENT

 



 

 



 

  CITIZENS BANK, N.A., as Documentation Agent and a Lender         By: /s/ P.
Jason Hembree   Name: P. Jason Hembree   Title: Vice President

 

SIGNATURE PAGE TO
THIRD AMENDMENT

 



 

 



 

  FIFTH THIRD BANK, an Ohio banking corporation, as a Lender         By: /s/
Jonathan James   Name: Jonathan James   Title: Senior Vice President

 

SIGNATURE PAGE TO
THIRD AMENDMENT

 



 

 





 

  FIFTH THIRD BANK, operating through its Canadian Branch, as a Lender        
By: /s/ Steven Blazevic   Name: Steven Blazevic   Title: Senior Vice President

 

SIGNATURE PAGE TO
THIRD AMENDMENT

 





 

 

  HSBC BANK USA, NA, as a Lender         By: /s/ Chris Burns   Name: Chris Burns
  Title: Senior Vice President

 

SIGNATURE PAGE TO
THIRD AMENDMENT

 





 



 

  THE NORTHERN TRUST COMPANY, as a Lender         By: /s/ Kimberly A. Crotty  
Name: Kimberly A. Crotty   Title: Vice President

 

SIGNATURE PAGE TO
THIRD AMENDMENT

 



 

 

 

  ROYAL BANK OF CANADA, as a Lender         By: /s/ Jennifer Flann   Name:
Jennifer Flann   Title: Director

 

SIGNATURE PAGE TO
THIRD AMENDMENT

 



 

 

 

  TRUIST BANK, successor by merger to SunTrust Bank, as a Lender         By: /s/
Jonathan Hart   Name: Jonathan Hart   Title: Vice President

 

SIGNATURE PAGE TO
THIRD AMENDMENT

 



 

